18-42559-aih   Doc 20   FILED 03/07/19   ENTERED 03/07/19 15:30:54   Page 1 of 11
18-42559-aih   Doc 20   FILED 03/07/19   ENTERED 03/07/19 15:30:54   Page 2 of 11
18-42559-aih   Doc 20   FILED 03/07/19   ENTERED 03/07/19 15:30:54   Page 3 of 11
18-42559-aih   Doc 20   FILED 03/07/19   ENTERED 03/07/19 15:30:54   Page 4 of 11
18-42559-aih   Doc 20   FILED 03/07/19   ENTERED 03/07/19 15:30:54   Page 5 of 11
18-42559-aih   Doc 20   FILED 03/07/19   ENTERED 03/07/19 15:30:54   Page 6 of 11
18-42559-aih   Doc 20   FILED 03/07/19   ENTERED 03/07/19 15:30:54   Page 7 of 11
18-42559-aih   Doc 20   FILED 03/07/19   ENTERED 03/07/19 15:30:54   Page 8 of 11
18-42559-aih   Doc 20   FILED 03/07/19   ENTERED 03/07/19 15:30:54   Page 9 of 11
18-42559-aih   Doc 20   FILED 03/07/19   ENTERED 03/07/19 15:30:54   Page 10 of 11
18-42559-aih   Doc 20   FILED 03/07/19   ENTERED 03/07/19 15:30:54   Page 11 of 11
